DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
-Claims 1-20 are pending in this office action.
-Claims 19-20 are withdrawn from consideration due to election/restriction.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18 drawn to updating and controlling operation of the controller modular, classified in G06F8/658;
II. Claims 19-20, drawn to testing of the controller modular, classified in G06F11/3688;
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are classified in different classes/subclasses as cited above, this will result in searching separate field to find pertinent arts for each group. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentable distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions un-patentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Brian N. Tufte Reg No 38,638 on 12/02/2021 a provisional election was made without traverse to prosecute the invention of the elected group claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being un-patentable over Keenan et al (US2004/0260431US) hereinafter “Keenan” in view of Harata et al (US 2021/0157574A1) hereinafter “Harata”.

As per claim 1, Keenan discloses a method of programming a controller that is configured to control operation of a building component, the method comprising:

[0083]”FIG. 7 depicts the screen shot 100 of an Application Builder function. The screen shot 100 provides the navigation view pane 102, the point list view pane 104, and the Isb list view pane 106 ready to allow selection of the various items. FIG. 8 depicts a selected application (“5601 VAV Application”) as indicated by the tree listing in the navigation view plane 102 and a populated point list view pane 104.

 downloading the controller logic including the sub-structures organized within the hierarchal tree to the controller:
[0048]”The field panels 26 a and 26 b are operative to accept modifications, changes, alterations and/or the like from the user with respect to objects defined by the BCS 20. The objects are various parameters, control and/or set points, port modifications, terminal definitions, users, date/time data, alarms and/or alarm definitions, modes, and/or programming of the field panel itself, another field panel, and/or any controller in communication with a field panel.

 operating the controller via the controller logic such that the controller controls operation of the building component:
[0043] “The workstation 102 is operable to, among other things, affect or change operational data of the field panels 26 a, 26 as well as other components of the BCS 20. The field panels 26 a and 26 b utilize the data and/or instructions from the workstation 22 to provide control of their respective devices/controllers 28”;
 
subsequently using the programming tool to update one or more of the sub-structures:
[0049] “The BCS 20 is not a static system in that devices and/or components (hereinafter, generally and collectively, “devices”) may be added to the BCS, deleted from the BCS and/or modified once installed in the BCS. In accordance with an aspect 20 is operative, adapted and/or configured to allow field personnel or other users of the BCS 20 to integrate a new device (e.g. a fire system panel, chiller or continuous range of PLC registers), a new system, and/or a new application for a device (collectively, device, unless indicated to the contrary) via an automated integration tool”;

and continuing to control operation of the building component using the controller logic that now includes the one or more updated sub-structures:
[0049]”The automated integration tool creates and/or generates an application or a database via point specific input by the user (e.g. one or more dialog boxes) that obtain user information with regard to the new device and/or application. The created file is then flashed into the memory of the receiving device of the BCS 20 to be used by the driver associated with the new device”;  

But not explicitly:
downloading the one or more updated sub-structures to the controller while not downloading one or more of the sub-structures that were not updated;
Harata discloses:
downloading the one or more updated sub-structures to the controller while not downloading one or more of the sub-structures that were not updated;:
[0348] As illustrated in FIG. 16, during a rewrite operation of executing a rewrite process on an application program of an inactive bank, the microcomputer 33 temporarily saves the application program of the inactive bank as old data into the difference engine work area. The microcomputer 33 reads the old data temporarily saved in the difference engine work area, and restores new data from the read old data and the difference data stored in the RAM 33c by using a difference engine in the embedded type reprogramming firmware. When the new data is generated from the old data and the difference data, the microcomputer 33 writes the new data into the inactive bank to rewrite the application program of the inactive bank. FIG. 16 
Examiner interpretation:
Old data is sub-structure not updated and new data is the updated structure. First generate the updated structure by backing up the old structures. When the new data is generated, it is written to a bank location while not writing the old data.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Harata into teachings of Keenan to reduce the time required to integrate a new building control device into the building control system. Moreover, in view of the above and to allow easy integration of a new building control device into the existing building control system [keenan [0016]. Furthermore to determine when it is feasible to download and write the data into the unit/component of the system that can fail the installation even if it succeeds the download.


As per claim 2, the rejection of claim 1 is incorporated and furthermore Keenan discloses:
wherein the sub-structures include one or more folders:
[0074] “The navigation or tree-view pane 102 to the left (akin to Windows Explorer), the point list view pane 104 to the top right and the isb list view pane 106 to the bottom right as depicted in the exemplary screen shot of FIG. 7.”  

As per claim 3, the rejection of claim 1 is incorporated and furthermore Keenan discloses:

[0059]As indicated above, the building control system 20 supports the addition of a new device (or new applications) through a user interface known as the integration tool. The integration tool has several functions and/or features for integrating various types devices (drivers) into the BCS that may be considered sub-tools or modules of the integration tool.
  
As per claim 4, the rejection of claim 3 is incorporated and furthermore Keenan discloses:
 wherein the sub-structures include one or more links for logically linking one or more of the function blocks:
[0069]A jump table will allow FLT to load user defined applications to an area in the drivers ROM. Because these applications will be defined after the core of the driver has been developed, it will be necessary for the core firmware to be able to reference this area of memory for application tables. Devices can have an address from (1-254) and each device can support (0-32,000) points By using the C++ language's facilities i.e. classes, inheritance, etc. the tool has been designed in an object-oriented manner thereby making it easier to add, remove, replace or extend objects .Dependencies have also been minimized so that changes made to one class will not affect another.. 
  
As per claim 5, the rejection of claim 3 is incorporated and furthermore Keenan discloses:
 wherein each of the sub-structures include an address linking path that defines an address space:
[0069]A jump table will allow FLT to load user defined applications to an area in the drivers ROM. Because these applications will be defined after the core of the driver has been developed, it will be necessary for the core firmware to be able to reference this area of memory for application tables. 
 
As per claim 6, the rejection of claim 5 is incorporated and furthermore Keenan discloses:
wherein each of the sub-structures include a breadcrumb number that defines a unique component within the address space:
[0068]”The tool will also be capable of importing a existing ISB file and allow applications to be added to that file. The tool will validate the applications before creating the ISB, by verifying that there are not more than one instances of an application number, that all units are RAD50 and that there are no duplicate point names. When saving this file it will preferably, but not necessarily, again default to the current working directory. When the Tool is updated for specific drivers only a single file will be required to send to the field.  
Examiner interpretation:
 See also Harata fig. 7 and [0323]: each ECU is assigned a unique ID.
As per claim 7, the rejection of claim 1 is incorporated and furthermore Keenan does not explicitly discloses:
wherein each sub-structure includes a calculated and stored Cyclic Redundancy Check (CRC) value and each updated sub-structure includes an updated calculated and stored CRC value.
Harata discloses:

[0797] When the data verification value is used as determination information, the rewrite target ECU 19 computes a CRC value for each block of the program stored in the flash memory, collates a CRC value ( CRC (B1 to Bn)) for the old data attached to the received difference data and a CRC value ( CRC (B1' to Bn')) for the new data with the computed CRC value, and determines the consistency of the difference data. When no new program is written in the flash memory, the received CRC value in all blocks matches the computed CRC value.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Harata into teachings of Keenan to reduce the time required to integrate a new building control device into the building control system. Moreover, in view of the above and to allow easy integration of a new building control device into the existing building control system [keenan [0016]. Furthermore to determine when it is feasible to download and write the data into the unit/component of the system that can fail the installation even if it succeeds the download. 

As per claim 8, the rejection of claim 7 is incorporated and furthermore Keenan does not explicitly discloses:
wherein the controller logic has a CRC value that is a summation of each of the CRC values for each of the sub-structures.

wherein the controller logic has a CRC value that is a summation of each of the CRC values for each of the sub-structures.
[0798] Data identification information (new) of a new program (new data) and a CRC value (CRC (B1' to Bn')) for each block may be attached to the difference data. The rewrite target ECU 19 writes the difference data into the flash memory, stores the data identification information (new) together when the new program is installed, and uses the difference data to determine the consistency in the next program update. When installation of the new program is completed, the rewrite target ECU 19 reads the new program written in the flash memory for each block, computes a CRC value, compares the CRC value with the CRC value attached to the difference data, and verifies whether or not the new program has been correctly written.  

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Harata into teachings of Keenan to reduce the time required to integrate a new building control device into the building control system. Moreover, in view of the above and to allow easy integration of a new building control device into the existing building control system [keenan [0016]. Furthermore to determine when it is feasible to download and write the data into the unit/component of the system that can fail the installation even if it succeeds the download. 

As per claim 9, the rejection of claim 7 is incorporated and furthermore Keenan does not explicitly disclose:

Harata discloses:
periodically using the programming tool to compare a current CRC value for each sub-structure to a stored CRC value for the same sub-structure to look for sub-structures that have been updated since a previous check;
[0712] “For example, when a time period in which rewriting of an application program is allowed to be updated is set by the user in advance, and it is predicted that installation in the rewrite target ECU 19 belonging to the second group is not completed during the time period, the CGW 13 performs installation in the next parking state.”
[0799] “… When no new program is written in the flash memory, the received CRC value in all blocks matches the computed CRC value. In a case where writing is stopped in a state in which the new program is written up to m (<n) blocks of the flash memory, and the writing is resumed, the computed CRC value matches the CRC value ( CRC (B1' to Bn') of the new data in the blocks 1 to m, and thus the rewrite target ECU 19 skips a write process (S1706 and S1707). The rewrite target ECU 19 performs the write process (S1706 and S1707) from the block m+1 by checking match with the CRC value ( CRC (B1 to Bn)) for the old data.  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Harata into teachings of Keenan to reduce the time required to integrate a new building control device into the building control system. Moreover, in view of the above and to allow easy integration of a new building control device into the existing building control system [keenan [0016]. 

As per claim 10, the rejection of claim 9 is incorporated and furthermore Keenan discloses:
downloading to the controller any sub- structures that have been found to have been updated since a previous download.  
[0058] “. In particular, the memory 62 is flashed by to the Firmware Loading Tool when the database and/or application is complete stores the data for use by the particular driver associated with the new device being integrated and commissioned. Thus the memory or memory card 62 of the field panel 26 stores the drivers and/or associated database/application for facilitating communication between and control of the devices on the FLN 30 controlled by the field panel 26.
Examiner interpretation: 
what was flashed is  any update that was completed successfully so it can be used in the control. 

As per claim 11, the rejection of claim 1 is incorporated and furthermore Keenan discloses:
wherein each sub-structure includes an address linking path that defines an address space:
[0069]A jump table will allow FLT to load user defined applications to an area in the drivers ROM. Because these applications will be defined after the core of the driver has been developed, it will be necessary for the core firmware to be able to reference this area of memory for application tables. Devices can have an address from (1-254) and each device can support (0-32,000) points By using the C++ language's facilities i.e. classes, inheritance, etc. the tool has been designed in an 

 a breadcrumb number that defines a unique component within the address space:
[0068]”The tool will also be capable of importing a existing ISB file and allow applications to be added to that file. The tool will validate the applications before creating the ISB, by verifying that there are not more than one instances of an application number, that all units are RAD50 and that there are no duplicate point names. When saving this file it will preferably, but not necessarily, again default to the current working directory. When the Tool is updated for specific drivers only a single file will be required to send to the field.  

But not explicitly:
and a Cyclic Redundancy Check (CRC) value.  
Harata discloses:
a Cyclic Redundancy Check (CRC) value: 
[0797] When the data verification value is used as determination information, the rewrite target ECU 19 computes a CRC value for each block of the program stored in the flash memory, collates a CRC value ( CRC (B1 to Bn)) for the old data attached to the received difference data and a CRC value ( CRC (B1' to Bn')) for the new data with the computed CRC value, and determines the consistency of the difference data.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Harata into teachings of Keenan to reduce the time required to integrate a new building control device into the system [keenan [0016]. Furthermore to determine when it is feasible to download and write the data into the unit/component of the system that can fail the installation even if it succeeds the download.

As per claim 12, the rejection of claim 1 is incorporated and furthermore Keenan does not explicitly disclose:
providing each sub-structure with a logical UPDATE flag, and updating a sub-structure includes setting the logical UPDATE flag for that sub-structure to true:
Harata discloses:
providing each sub-structure with a logical UPDATE flag, and updating a sub-structure includes setting the logical UPDATE flag for that sub-structure to true:

   [0924] When it is determined that the first process flag is set to "NG" and the second process flag is set to "NG" (S2012: YES), the rewrite target ECU 19 specifies a retry point at the beginning of the first process, notifies the CGW 13 of a retry request from the beginning of the first process (S2016; corresponding to a retry point specifying procedure), and finishes the retry point specifying process. That is, the rewrite target ECU 19 requests the CGW 13 to distribute the write data.
  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Harata into teachings of system [keenan [0016]. Furthermore to determine when it is feasible to download and write the data into the unit/component of the system that can fail the installation even if it succeeds the download.

As per claim 13, the rejection of claim 12 is incorporated and furthermore Keenan does not explicitly disclose:
checking the logical UPDATE flag for each sub-structure, and for each logical UPDATE flag set to true, downloading the corresponding updated sub-structure to the controller.  
Harata discloses:
Checking the logical UPDATE flag for each sub-structure, and for each logical UPDATE flag set to true, downloading the corresponding updated sub-structure to the controller.  

[0926] When it is determined that the first process flag is set to "OK" and the second process flag is set to "OK" (S2015: YES), the rewrite target ECU 19 notifies the CGW 13 of the completion of the process related to rewriting of the application program (S2020), and finishes the process flag determination process. When the CGW 13 distributes divided write data, the rewrite target ECU 19 sets the above-described retry point in the unit of the divided write data

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, system [keenan [0016]. Furthermore to determine when it is feasible to download and write the data into the unit/component of the system that can fail the installation even if it succeeds the download.

As per claim 14, the rejection of claim 1 is incorporated and furthermore Keenan disclose:
wherein the step of downloading the one or more updated sub-structures to the controller occurs immediately after the programming tool is used to update the one or more updated sub-structures:
[0087]” In step 206, the user is able to select or define appropriate points for the application. This may be accomplished through selection of individual points or by incorporation of a CSV file. Thereafter, in step 208, the Application Builder creates an appropriate ISB file. In step 210, the ISB file is then loaded into the BCS”;


Claims 15, 17, 18 are the controller claims corresponding to method claims 1, (2, 3, 4), (5, 6) and rejected under the same rational set forth in connection with the rejection of claims 1, (2, 3, 4), (5, 6) above. 


wherein the controller is configured to control operation of a Heating, Ventilating and Air Conditioning (HVAC) system component, a lighting system component, a water heater system component, a water softener system component, a sprinkler system component or a security system component:
[0036]” The building control system 20 is depicted as a distributed building system that provides control functions for any one of a plurality of building operations. Building control systems may thus include HVAC systems, security systems, life or fire safety systems, industrial control systems and/or the like.”
Pertinent art:

US20180267794 A1:
 
The disclosure is directed to A system for performing software updates for building devices of a building includes a thermostat associated with one of multiple zones of the building and a controller.

US20200249646A1:

The update package includes an identification of a plurality of device models and a plurality of software updates. The method includes determining that a device model for the first HVAC device is identified by the update package and in response to a determination that the device model for the first HVAC device is identified by the update package, extracting a first software update corresponding to the device model for the first HVAC device from the update package and installing the first software update on the first HVAC device.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRAHIM BOURZIK/     Examiner, Art Unit 2191